DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 11/2/2021.  Claims 1-3, and 6-9 have been amended by the Applicant.  Claim 4-5 have been canceled by the Applicant.  Claims 1-3, and 6-9 have been examined.  The status of this application is Final.
In an attempt to promote the principal of compact prosecution, the Examiner has contacted the Applicant’s representative, Benjamin E. Urcia (Reg. No. 33,805) on March 2nd, 2022. The Examiner contacted the Applicant to propose possible amendments to move the case forward.  However, the Applicant and the Examiner could not come up with an agreement.


Response to Amendments

Applicant’s arguments, see Remarks, filed 11/2/2021, with respect to the rejection(s) of claims under 1-3, and 6-9  of Pujadas and Pabla have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Williams (2016/0284020) and Ishii (8,611,542).
On page 5 of the Applicant’s remarks the previous 112(b) has been withdrawn due to the Applicant amending to overcome the 112 (b) rejection.
On page 6 of the Applicant’s remarks, Figures 5a-5e and Figures 6a-6d remain objected to, first the authentication storage module (20), it appears from the figures the same See MPEP, CFR 1.84)

Drawings Objections
The drawings Figures 5a-5e, and Figures 6a-6d, and Figure 7 are objected to under 37 CFR 1.83(a) because they fail to show the details as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to, line 6, “the peer box”, for the sake of clarity the Applicant is urged to amend to “a first peer box”.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2016/0284020) in view of Ishii et al. (8,611,542). 
As per claim 1, Williams discloses a method for connecting peer boxes to exchange private information (Williams: See Fig. 2, #102, #104, #204, #212, #216, Peer A-Peer E respectively), comprising:
step a: producing, by a first peer box, without a requirement for a server dedicated to determine a network location, authentication information that comprises an encryption key of the peer box, (Williams: para. 0095, and 0100-0101, producing, a Peer A (i.e. first peer box), authentication information that include a session key).
step b:  receiving, by a second peer box that is identical to the first peer box an encryption key (Williams: See Fig. 2, para. 0095, 0100-0101, receiving, by a Peer B (i.e. second peer box) that is identical to the Peer A (i.e. first peer box) an encryption key);
(Williams: See Fig. 2, para. 0095, receiving, by a Peer C (i.e. third peer box) that is identical to Peer A (i.e. first peer box).
Williams does not explicitly disclose a first peer box that includes network location and an encryption key of the peer box, and saving the information in an authentication storage module of the first peer box; simultaneously receiving, by a second peer box identical the network location and encryption key from the authentication storage module of the first peer box which is electrically connected with the second peer box; and sequentially adding both the network location and the encryption key into the authentication storage module of the second peer box; simultaneously receiving, by a third peer box that is identical to the first peer box, both network locations and encryption keys of the first and second peer boxes.
However, analogous art of Ishii discloses a first peer box that includes network location and an encryption key of the peer box (Ishii: col. 2, lines 47-55, multiple LKM appliances includes a first peer box includes an encryption key and network location GUID), and saving the information in an authentication storage module of the first peer box (Ishii: col. 6, lines 32-33, saving the LKM appliance encryption key and network location in the internal storage (i.e. authentication storage)); simultaneously receiving, by a second peer box the network location and encryption key from the authentication storage module of the first peer box which is electrically connected with the second peer box (Ishii: col. 5, lines 60-66, col. 8, lines 22-24, col. 10, lines 13-22, synchronizing/replicate network location and encryption key (i.e. simultaneously receiving, by other LKM appliance (i.e. second peer box)); and sequentially adding both the network location and the encryption key into the authentication storage module of the second peer box; simultaneously receiving, by a third peer box that is identical to the first peer box, both (Ishii: col. 10, lines 13-34, adding both the Globally unique ID (i.e. GUID and key into the internal storage of the LKM appliance and simultaneously receiving, replicating/synchronizing the GUID and key of the other LKM appliances, including a first and second peer box).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Williams with the system/method of Ishii to include a first peer box that includes network location and encryption key of the peer box, and saving the authentication information in an authentication storage module of the first peer box; simultaneously receiving, by a second peer box the network location and encryption key from the authentication storage module of the first peer box which is electrically connected with the second peer box; and sequentially adding both the network location and the encryption key into the authentication storage module of the second peer box; simultaneously receiving, by a third peer box that is identical to the first peer box, both network locations and encryption keys of the first and second peer boxes.
One would have been motivation to synchronize the network location and encryption key of the peer boxes so that the peer boxes can have up-to date valid keys and network location, thus this is an efficient method, that allows all peer boxes to have the information at the same time (Ishii: col. 8, lines 32-35).
As per claim 3, Williams and Ishii disclose the method as claimed in claim 1.   
Ishii further discloses including step of adding both a network location and encryption key into the information after step d (Ishii: col. 10, lines 13-34, adding both globally unique ID (i.e. GUID) to the key, into the internal storage of the LKM appliance and simultaneously receiving, replicating/synchronizing the GUID and key of the other LKM appliances, including a first and second peer box) .  
Same Motivation as claim 1 above.  

As per clam 6, Williams and Ishii disclose the method as claimed in claim 1.  
Williams further discloses step of transmitting information among peer boxes through the internet after step d (Williams: para. 0086-0087, transmitting information is transmitted among peer boxes (i.e. PeerA-PeerD) through Internet #106)).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (2016/0284020) in view Ishii (8,611,542) and further in view of Liansky et al. (2013/0124740).
As per claim 2, Williams and Ishii disclose the method as claimed in claim 1.  
Ishii the step of saving the information comprises a step of saving authentication information (Ishii: col. 6, lines 32-33, saving the LKM appliance encryption key and network location in the internal storage (i.e. authentication storage)).
Williams and Ishii do not explicitly disclose a Quick Response Code or an external storage device.
However, in analogous art Liansky discloses a Quick Response Code or an external storage device (Liansky: para. 0045, authentication storage module (i.e. quick response code)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Williams and Ishii with Liansky system/method a Quick Response Code or an external storage device.  One would have (Liansky: para. 0045-0046).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2016/0284020) in view Ishii (8,611,542), and further in view of Ozzie et al. (2004/0024820).
As per claim 7, Williams and Ishii disclose the method as claimed in claim 1.
Williams and Ishii do not explicitly disclose further comprising a step of resuming a connection to the internet by each of the peer boxes which was offline according to the authentication information after step d.  
However, analogous in the art Ozzie discloses a step of resuming a connection to the internet by each of the peer boxes which was offline according to the authentication information after step d  (Ozzie: para. 0068, connection to the Internet by each of peer boxes which was offline (i.e. disconnected), which is resumed (i.e. reconnection)).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Williams and Ishii with the system/method of Ozzie, resuming a connection to the internet by each of the peer boxes which was offline according to the authentication information after step d.  One would have been motivated to allow information to be forwarded to peers after reconnection, thus the method is efficient (Ozzie: para. 0068).
As per claim 9, Williams, Ishii, and Ozzie disclose the method as claimed in claim 7.  
The combination of Ishii further discloses the steps of receiving both network locations and encryption keys are repeated (Ishii: col. 10, lines 13-34, adding both globally unique ID (i.e. GUID) to the key ) by each of the peer boxes, which was offline early and reconnected to the internet later (Ozzie: para. 0068, connection to the Internet by each of peer boxes which was offline (i.e. disconnected), which is resumed (i.e. reconnection)).
Same motivation as claim 1 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Williams (2016/0284020) in view of Ishii (8,611,542), and further in view of Tyler et al. (2014/0129428).
As per claim 8, Williams and Ishii disclose the method as claimed in claim 1.  
Williams and Ishii do not explicitly disclose further comprising a step of linking each of the peer boxes to a financial institution certification through which a transaction behavior is completed in respective peer box to which the financial institution certification is linked.
However, in analogous art Tyler discloses a step of linking each of the peer boxes to a financial institution certification through which a transaction behavior is completed in respective peer box to which the financial institution certification is linked (Tyler: See Fig. 1, para. 0006-0010, Peer boxes (i.e. Peers/mobile devices) links a financial institution certification).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teaching of Williams and Ishii with Tyler’s system/method to include linking each of the peer boxes to a financial institution certification through which a transaction behavior is completed in respective peer box to which the financial institution certification is linked. 
(Tyler: para. 0003, and 0005).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


3/14/2021
/J.E.J/Examiner, Art Unit 2439        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439